      Case: 1:20-cv-01964 Document #: 1 Filed: 03/25/20 Page 1 of 4 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


CARPENTERS FRINGE BENEFIT                    )
FUNDS OF ILLINOIS and                        )
DAVID BRATEK, as Administrator,              )
                                             )       CIVIL ACTION
                       Plaintiffs,           )
                                             )       NO. 20 C 1964
       vs.                                   )
                                             )       JUDGE
GANDT BUILDERS, INC., a Nevada               )
corporation,                                 )
                                             )
                       Defendant.            )


                                         COMPLAINT

       The Plaintiffs, CARPENTERS FRINGE BENEFIT FUNDS OF ILLINOIS and DAVID

BRATEK, Administrator, by their attorneys, complaining of the Defendant, GANDT BUILDERS,

INC., a Nevada corporation, allege as follows:

       1.      This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145 (herein-

after referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.

       2.      Plaintiffs, the CARPENTERS FRINGE BENEFIT FUNDS OF ILLINOIS, are various

welfare, pension and related joint, labor-management funds and bring this action as "employee

welfare benefit funds," and "plans," under ERISA and Plaintiff, DAVID BRATEK, is the

Administrator of Plaintiff Funds and a fiduciary with respect thereto.         Plaintiff Funds are

administered within this District.
      Case: 1:20-cv-01964 Document #: 1 Filed: 03/25/20 Page 2 of 4 PageID #:2




       3.      Defendant is obligated to make fringe benefit contributions to the Funds, under the

terms of the certain "Agreements and Declarations of Trust," establishing and outlining the

administration of these Funds, and pursuant to the terms of a collective bargaining agreement

adopting these "Agreements and Declarations of Trust" and entered into by Defendant.

       4.      As an employer obligated to make fringe benefit contributions to the Funds,

Defendant is specifically required to do the following:

       (a)     To submit to Plaintiffs for each month, by the 15th day of the month following the
               month for which the report is made, a report stating the names, social security
               numbers, and total hours worked in such month by each and every person on whose
               behalf contributions are required to be made by Defendant to Plaintiffs; or, if no such
               persons are employed for a given month, to submit a report so stating;

       (b)     To accompany the aforesaid reports with payment of contributions based upon an
               hourly rate as stated in the applicable agreements;

       (c)     To make all of its payroll books and records available to Plaintiffs for the purpose of
               auditing same, to determine whether Defendant is making full payment as required
               under the applicable agreements;

       (d)     To compensate Plaintiffs for the additional administrative costs and burdens imposed
               by Defendant's failure to pay, or untimely payment of, contributions, by way of the
               payment of liquidated damages in the amount of 10 percent of any and all contribu-
               tions which are not timely received by Plaintiffs for a particular month, as specified
               fully in Paragraph 4(a) above, together with interest as provided in ERISA, 29 U.S.C.
               §1132(g);

       (e)     To pay any and all costs incurred by Plaintiffs in auditing Defendant's payroll
               records, should it be determined that Defendant was delinquent in the reporting or
               submission of all contributions required of it to be made to Plaintiffs;

       (f)     To pay Plaintiffs' reasonable attorneys' fees and costs necessarily incurred in the
               prosecution of any action to require Defendant to submit its payroll books and
               records for audit or to recover delinquent contributions;

       (g)     To furnish to Plaintiffs a bond with good and sufficient surety thereon, in an amount
               acceptable to Plaintiffs, to cover future contributions due the Plaintiffs.



                                                 2
      Case: 1:20-cv-01964 Document #: 1 Filed: 03/25/20 Page 3 of 4 PageID #:3




       5.      Defendant is delinquent and has breached its obligations to Plaintiffs and its

obligations under the plans in the following respect:

               Defendant has failed and refused to submit all of its reports to Plaintiffs due, to date,
               and/or, has failed to make payment of all contributions acknowledged by Defendant
               thereon to be due Plaintiffs.

       6.      That upon careful review of all records maintained by them, and after application of

any and all partial payments made by Defendant, the total amount due is unknown, based upon

Defendant’s failure to submit all required reports or to accurately state all hours for which

contributions are due on reports previously submitted, and subject further to the possibility that

additional contributions and liquidated damages will come due during the pendency of this lawsuit.

       7.      Plaintiffs have requested that Defendant perform its obligations as aforesaid, but

Defendant has failed and refused to so perform.

       8.      Defendant's continuing refusal and failure to perform its obligations to Plaintiffs is

causing and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs have no

adequate remedy at law.

       WHEREFORE, Plaintiffs pray:

       (A)     That an account be taken as to all employees of Defendant covered by the collective
               bargaining agreement or agreements as to wages received and hours worked by such
               employees to determine amounts required to be paid to the Plaintiffs, covering the
               period for which the collective bargaining agreement is to be effective;

       (B)     That Defendant be enjoined and ordered to submit all delinquent monthly contribu-
               tion reports to Plaintiffs with the information required to be provided thereon, to
               continue to submit such reports while this action is pending, and to comply with its
               contractual obligation to timely submit such reports in the future;

       (C)     That judgment be entered in favor of Plaintiffs and against Defendant for all unpaid
               contributions, liquidated damages, any costs of auditing Defendant's records, accrued
               interest, and Plaintiffs' reasonable attorneys' fees and court costs necessarily incurred


                                                  3
          Case: 1:20-cv-01964 Document #: 1 Filed: 03/25/20 Page 4 of 4 PageID #:4




                       in this action as specified herein, or as subsequently determined, all as provided for
                       in the plans and in ERISA;

           (D)         That Plaintiffs have such further relief as may be deemed just and equitable by the
                       Court, all at Defendant's cost.



                                                                     /s/ Cecilia M. Scanlon



Catherine M. Chapman
Cecilia M. Scanlon
Attorneys for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2588
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\CarpsJ\Gandt Builders\#28985\complaint.cms.df.wpd




                                                         4
